Case 1:16-cv-00276-JTN-RSK ECF No. 204 filed 03/04/19 PageID.1455 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


EL AMIN MUHAMMAD,
                                                            Case No. 1:16-cv-276
               Plaintiff,
                                                            Hon. Janet T. Neff
v.

KYLE A. NEHER, et al.,

               Defendants.
                                    /

                                            ORDER

               This is a pro se civil rights action brought by a state prisoner. This matter is now

before the Court plaintiff’s “Amended motion applying for injunctive relief against the “person”

as to official capacity as to Detective Kyle A. Neher and Detective Michael D. Kasher under color

of state law for the deprivation of plaintiff [sic] 8th Amendment protected constitutional federal

right pursuant to F.R.C.P. Rule 65(a) and the Norton Shores Police Department” (ECF No. 142).

Plaintiff’s motion (dated April 19, 2018) was filed in violation of the Court’s order which stayed

the proceedings on April 18, 2018. See Order (ECF No. 139, PageID.914) (ordering “that all

proceedings in this case are STAYED pending further order of the Court”). For this reason alone,

the motion will be denied. In addition, plaintiff’s motion is improper because he asks the Court to

enter a preliminary injunction ordering defendants Neher and Kasher to pay him $2,000,000.00 in

damages. “As a general rule, a movant has not established irreparable harm where damages would

adequately compensate the movant for the asserted harm.” Performance Unlimited, Inc. v. Questar

Publishers, Inc., 52 F.3d 1373, 1382 (6th Cir. 1995) (internal quotation marks omitted).

Accordingly, plaintiff’s motion (ECF No. 142) is DENIED.



                                                1
Case 1:16-cv-00276-JTN-RSK ECF No. 204 filed 03/04/19 PageID.1456 Page 2 of 2



             IT IS SO ORDERED.

\
Dated: March 4, 2019                      /s/ Ray Kent
                                          United States Magistrate Judge




                                      2
